Flint v Agro Trend Mfg. (2022 NY Slip Op 06573)





Flint v Agro Trend Mfg.


2022 NY Slip Op 06573


Decided on November 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, CURRAN, AND BANNISTER, JJ.


445/22 CA 21-00822

[*1]DEANNA M. FLINT, AS THE EXECUTRIX OF THE ESTATE OF MICHAEL J. FLINT, DECEASED, PLAINTIFF-RESPONDENT,
vAGRO TREND MANUFACTURING, AS A DIVISION OF ROJAC INDUSTRIES, INC., DEFENDANT-APPELLANT, JAVA FARM SUPPLY, INC., DEFENDANT-RESPONDENT, ET AL., DEFENDANTS. - AGRO TREND MANUFACTURING, AS A DIVISION OF ROJAC INDUSTRIES, INC., THIRD-PARTY PLAINTIFF-RESPONDENT, 
 FLINT'S DAIRY FARM, LLC, THIRD-PARTY DEFENDANT-APPELLANT. - JAVA FARM SUPPLY, INC., THIRD-PARTY PLAINTIFF-RESPONDENT, 
 FLINT'S DAIRY FARM, LLC, THIRD-PARTY DEFENDANT-APPELLANT.


BARCLAY DAMON LLP, BUFFALO (VINCENT G. SACCOMANDO OF COUNSEL), FOR DEFENDANT-APPELLANT AND THIRD-PARTY PLAINTIFF-RESPONDENT AGRO TREND MANUFACTURING, AS A DIVISION OF ROJAC INDUSTRIES, INC.
BOND, SCHOENECK & KING, PLLC, BUFFALO (DANIEL J. PAUTZ OF COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT. 
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (RICHARD P. WEISBECK, JR., OF COUNSEL), FOR PLAINTIFF-RESPONDENT.
GOLDBERG SEGALLA LLP, BUFFALO (ALBERT J. D'AQUINO OF COUNSEL), FOR DEFENDANT-RESPONDENT AND THIRD-PARTY PLAINTIFF-RESPONDENT JAVA FARM SUPPLY, INC. 

	Appeals from an order of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), entered April 23, 2021. The order, among other things, denied in part the motion for summary judgment by defendant-third-party plaintiff Agro Trend Manufacturing, as a Division of Rojac Industries, Inc., and denied the motion for summary judgment by third-party defendant Flint's Dairy Farm, LLC. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 1, 2022,
It is hereby ORDERED that said appeals are unanimously dismissed without costs upon [*2]stipulation.
Entered: November 18, 2022
Ann Dillon Flynn
Clerk of the Court